Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/21 as been entered. 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1-5, 7-17, 19, 21-24, 26-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:

2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “real time construction of a volatility surface of an option contract; building a skeleton by building…an at-the-money (ATM) term structure for a plurality of historical dates; constructing…a plurality of fixed anchor points on the skeleton; adjusting…at least one of the plurality of fixed anchor points for at least one of a plurality of volatility skews; and interpolating the enriched skeleton to derive a volatility surface,” is a fundamental economic practice. Fundamental economic practices fall into 
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “receiving…inputs; calculating…a market implied volatility for the option contract based on the received inputs; and enriching…the skeleton by (a) propagating from ATM term to each wing; (b) computing linear-in-add-on from neighbor delta values; (c) linearly interpolating the linear-in-add-on from term structure; and (d) computing volatility by iteratively looping through until reaching a last, fixed anchor point; storing the plurality of fixed anchor points in a non-transitory memory; and computing…an as-of-day volatility surface using the stored plurality of fixed anchor points without recalibration of historical volatility data and enabling near real time display of the derived volatility surface; computer processor and exchange computer system.” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of inputting data and processing data using a computer system. In other words, these additional limitations are recited functionally without technical or technological details on how, i.e., by what algorithm or on what basis/method, the one or more processors is caused to perform these steps. In other words, the additional elements merely recite a mathematical operation. The examiner further contends that the recited computer processor and exchange computer system, with their already available basic functions, are simply being applied to the abstract idea and are being used as a tool in executing the claimed process. Also, the claimed step “wherein the method further comprises outputting…a margin calculation for the option contract based on the derived volatility surface” is simply displaying data using a generic GUI; it does not integrate the abstract idea into a practical application. Thus, it is determined that claim 1 is not directed to a specific asserted 
Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a computer processor— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a generic computer cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. For instance, the steps of “receiving…inputs and storing the plurality of fixed anchor points in a non-transitory memory” are mere data gathering steps, considered to be an insignificant extra-solution activity that is insufficient to render the claim patent-eligible. See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “building skeleton of an ATM term structure, as building skeleton is also an insignificant extra-solution activity. Further the steps of “calculating…a market implied volatility for the option contract based on the received inputs; and enriching the skeleton by computing volatility until reaching a last, fixed anchor point; and computing…an as-of-day volatility surface using the stored plurality of fixed anchor points without recalibration of historical volatility data and enabling near real time display of the derived volatility surface,” when considered as a whole is mere extra-solution activity, analogous to the steps of performing repetitive calculations found to be insignificant extra-solution activity in Flook and Bancorp, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible 
Response to Arguments
Applicant's arguments filed on 09/27/21 have been fully considered but they are not persuasive. In response to applicant’s argument that the claims are not abstract, but rather are integrated into a practical application, the examiner finds this argument unpersuasive. The examiner contends that it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “real time construction of a volatility surface of an option contract; building a skeleton by building…an at-the-money (ATM) term structure for a plurality of historical dates; constructing…a plurality of fixed anchor points on the skeleton; adjusting…at least one of the plurality of fixed anchor points for at least one of a plurality of volatility skews; and interpolating the enriched skeleton to derive a volatility surface,” is a fundamental economic practice. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
The examiner contends that the claim recites a combination of additional elements including “receiving…inputs; calculating…a market implied volatility for the option contract 
In response to applicant’s argument that the claims amount to significantly more than the judicial exception, the examiner finds this argument unpersuasive. The additional elements in the See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). The same applies to “building skeleton of an ATM term structure, as building skeleton is also an insignificant extra-solution activity. Further the steps of “calculating…a market implied volatility for the option contract based on the received inputs; and enriching the skeleton by computing volatility until reaching a last, fixed anchor point; and computing…an as-of-day volatility surface using the stored plurality of fixed anchor points without recalibration of historical volatility data and enabling near real time display of the derived volatility surface,” when considered as a whole is mere extra-solution activity, analogous to the steps of performing repetitive calculations found to be insignificant extra-solution activity in Flook and Bancorp, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The examiner further contends that there is a clear difference between the improvements in computer functionality, on one hand, and the use of existing computer as tools to perform a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697